                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

  DAVID VAN ELZEN, individually and on
  behalf of all others similarly situated,

                 Plaintiff,                         Case No. 2:20-cv-00072-WCG

  v.

  KALAMATA RESEARCH SERVICES,
  LLC, a Florida limited liability company, and
  GLOBAL MARKETING RESEARCH
  SERVICES, INC., a Florida corporation,

                 Defendants


                    NOTICE OF DISMISSAL WITHOUT PREJUDICE
                      PURSUANT TO FED. R. CIV.P.41(a)(1)(A)(i)

       PLEASE TAKE NOTICE that Plaintiff David Van Elzen (“Plaintiff”) pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses this lawsuit against

Defendant Kalamata Research Services, LLC (“Kalamata”) and Defendant Global Marketing

Research Services, LLC (“GMRS”) without prejudice. In this case, Defendants have neither

answered Plaintiff’s Complaint nor served a motion for summary judgment. In addition, no class

has yet been certified in this matter. Accordingly, this matter may be dismissed without prejudice

and without an Order of the Court.



                                             Respectfully Submitted,


Dated: February 27, 2020                     By: /s/ Stefan Coleman

                                             Stefan Coleman
                                             law@stefancoleman.com
                                             LAW OFFICES OF STEFAN COLEMAN, P.A.
                                             201 S. Biscayne Blvd, 28th Floor




         Case 1:20-cv-00072-WCG Filed 02/27/20 Page 1 of 3 Document 9
                           Miami, FL 33131
                           Telephone: (877) 333-9427
                           Facsimile: (888) 498-8946




                                                               2
Case 1:20-cv-00072-WCG Filed 02/27/20 Page 2 of 3 Document 9
                                CERTIFICATE OF SERVICE

        I, Stefan Coleman, an attorney, certify that on February 27, 2020, I served the above and
foregoing Notice of Dismissal without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), by
causing true and accurate copies of such paper to be filed and transmitted to all counsel of record
via the Court’s CM/ECF electronic filing system, on this day February 27, 2020.




                                                             /s/ Stefan Coleman




                                                                                                  3
          Case 1:20-cv-00072-WCG Filed 02/27/20 Page 3 of 3 Document 9
